Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 12-19, 21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hari et al. Unsharp masking using quadratic filter for the enhancement of fingerprints in noisy background (hereinafter “Hari”) in view of Chiu US 2010/0303310.
Regarding claim 1, Hari discloses a processor implemented method (see the abstract which discloses enhancing fingerprint images and section 5, and figure 2, note that the enhancement of the images is inherently carried out using a processor),

    PNG
    media_image1.png
    228
    957
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    246
    983
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    273
    608
    media_image3.png
    Greyscale

 the method comprising: obtaining a query fingerprint image through a fingerprint sensor (see the abstract, section 5 and figure 2 where the input fingerprint image 
x(n1, n2) is received, see section 7 design of experiment “the first set came from a fingerprint reader”) 

    PNG
    media_image4.png
    281
    946
    media_image4.png
    Greyscale
; obtaining a processed fingerprint image by performing image processing on the obtained query fingerprint image (see figure 2, the fingerprint image is processed with the quadratic edge filter); obtaining a blended fingerprint image by blending the query fingerprint image and the processed fingerprint image (see figure 2, the processed fingerprint image is blended with the input image).
Hari is specifically involved with enhancing obtained fingerprint images but as it is a technical article does not go into detail regarding what is done with the enhanced fingerprint image thus does not explicitly disclose using the blended image to perform fingerprint verification with a registered fingerprint, nor necessarily discloses that the fingerprint image is obtained by a fingerprint sensor. However it is very well known in the art of fingerprint biometrics that fingerprints are obtained from fingerprint sensors and are used mainly for fingerprint verification with registered fingerprints which is shown by Chiu. 
Chiu discloses a typical fingerprint recognition system in figure 6 in which a fingerprint image is acquired and after acquiring the image it is compared 
  and performing fingerprint verification based on the blended fingerprint image and a registered fingerprint image (see figure 6).

    PNG
    media_image5.png
    623
    455
    media_image5.png
    Greyscale

	Hari and Chiu are analogous art because they are from the same field of endeavor of fingerprint imaging. 
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art for Hari to use the enhanced fingerprint image for what it is typically used for as shown by Chiu which is to compare it with a registered image to carry out recognition on an individual. The motivation would be to use the fingerprint image for a useful purpose such as fingerprint recognition, as it would not be a very useful application to achieve an enhanced fingerprint image and do nothing with it. 
	Regarding claim 3, Hari discloses performing filtering on the query fingerprint image using a frequency characteristic of a fingerprint feature of the query fingerprint image (see quadratic filter), wherein the frequency characteristic of the fingerprint feature of the query fingerprint image is determined based on an interval in a fingerprint pattern in the query fingerprint image (see section 5).
	Regarding claim 6, Hari discloses generating the processed fingerprint image with less noise than the query fingerprint image by performing filtering on the query fingerprint image (see the abstract).
	Regarding claim 12, as discussed the combination of Hari and Chiu discloses wherein the performing of the fingerprint verification comprises: determining a matching relationship between the blended fingerprint image and the registered fingerprint image; determining a similarity between the blended fingerprint image and the registered fingerprint image based on the determined matching relationship; and determining a result of the fingerprint verification based on the determined similarity (note this is the comparison step of figure 6).
	Regarding claim 13, Hari nor Chiu do not explicitly disclose wherein a successful result of fingerprint verification results in unlocking an apparatus or processing a payment. However it is well known to use biometrics as an unlocking or payment method to which the Examiner declares official notice. The motivation would be to have a useful purpose for identifying the user 
	Regarding claim 14, Hari nor Chiu do not explicitly disclose that the fingerprint image is captured using the surface of a display, however it is well known in fingerprint capture devices to use a touchscreen display to capture fingerprint images to which the Examiner declares official notice. The motivation would be to make the system useable with smart phones with touch screen fingerprint input. 
	Claim 15 is similarly analyzed to claim 1. 
	Claim 16 is similarly analyzed to claim 1.
	Claim 17 is similarly analyzed to claim 1. 
	Claims 18-19 are similarly analyzed to claim 13. 
	Claim 21 is similarly analyzed to claim 3.
	Claims 25-26 are similarly analyzed to claims 1 and 14.
	Claim 27 is similarly analyzed to claim 14. 


	
Allowable Subject Matter
Claims 2, 4-5, and 7-11, 20, 22-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669